Exhibit 10.2

Compensatory Arrangements of Certain Officers

In February 2008, the compensation committee of the board of directors of
RadiSys Corporation approved increases in annual base salaries and target
bonuses for the following “named executive officers” (as defined by
Item 402(a)(3) of Regulation S-K), effective as of April 1, 2008:

 

Executive Officer

   New Base Salary    Target Bonus

Scott Grout - President and

Chief Executive Officer

   $ 476,736    $ 361,920

Brian Bronson - Chief Financial

Officer

   $ 293,035    $ 161,160

Julia Harper - VP Corporate

Operations

   $ 254,616    $ 166,400

Christian Lepiane - VP Worldwide

Sales

   $ 255,632    $ 162,330